NDFL 245B (Rev. f 1116) Jndgmcnt in a Crimina! Casc
Sheet E

 

UNITED STATES DISTRICT COURT

Northern District of Florida

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE

V.

Case Nurnber: 3:1801'51-001/MCR

VINCENT LEWIS DENNIS

SM b ': 26070-01
a/k/'a “Vince Lewis Dennis” U N“m el 7

John Terrezza (Appointed)

 

Defendant’s Attorney

THE DEFENDANT:
|:| pleaded guilty to count(s)

 

|:l pleaded noio contendere to count(s)

 

which was accepted by the court

g was found guiity on connt(s) One of the Indictrnent on Novernber 6, 2018

 

after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

'I`itle & Section Nature of Oi`i`ense Ofl`ense Ended Count
18 U.S.C. §§ 922(g)(l) and Possessien cfa Fireai‘m and Ammunition by a January lS, 2018 One
924(21)(2) ' Convicted Felon

The defendantis sentenced as provided in pages 2 through 7 - of this judgment The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.
m The defendant has been found not guilty on ccunt(s)

 

i:i Count(s) |___I is |:l are dismissed on the motion of the United States.

 

lt is ordered that the defendant must notify the l}nited States attorney for this district within 30 days of any change ofnaine, residence,
or mailing address until all tines, restitution, costs, and special assessments imposed by this judgment are fully paid. It` ordered to pay
restitution, the defendant must notify the court and Unit€d Statcs attorney of materiai changes in economic circumstances

Janualy 16, 2019

Dste of Imposition of.tudgment

_W, C’d/Mn\%é@éw§

Signature ofJudge U

M. Casey Rodgers, United Statcs District Judge
Name and Titie ofJudgc

]anuai'y£j% l , 20 f 9

Daf¢

 

 

NDFL 245B (Rev. li/16) Judgment in a Criminal Case

Shcet 2 _ lmprisonment

 

DEFENDANT: VINCENT LEWIS DENNIS aflda “Vince Lewis Dennis”

judgment _ I’age 2 of 7

CAS_E NUMBER: 3: l 8cr5 l-OOl/MCR `

A

FI<

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total tenn of:
` 50 months as to Count One, with credit for time served from January 18, 2018 to January 19, 2018,
and from October 2, 20}8. '

The courtmakes the following recommendations to the Bureau of Prisons:

'l`he Court recommends to the Bureau of Prisons that the defendant be designated to a facility as close to
l-"ensacola, Florida, as the BOP can reasonably accommodate for service of this sentence

The Court identifies the defendant as a person in need of a focused, intensive, substance abuse treatment
program, both during incarceration and on reentry through a residential reentry center

The Court strongly recommends the defendant’s placement into the BOP’s Residential Drug Abuse
Prograrn. Additionaliy, While awaiting placement into RDAP, or, if deemed ineligible for RDAP, -the
court orders the defendant to complete Drug Education classes and fully participate in the BOP’s
nonresidential drug abuse treatment program Further, the Court strongly recommends that the defendant
participate in any and all Cognitive Behavioral Therapy programs available

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:

t i:i at i:i a.m. |:i p.m. on

i:i as notified by the United States Marshai.

 

The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

|:l before 2 p.m. on

 

i:i as notitied by the Unitcd States Marshal.

ij ' as notified by the Probation or Pretrial Services Office. '

RETURN

l have executed this judgment as follows:

at

Defendant defivered on _ to

, with a certified copy of this judgment

 

 

UNITED STA'E`ES MARSHAL

By

 

DEPUTY UNETED STATE_S MARSHAL

 

NDFL 2453 (Rev. l l/l()) .ludgment in a Crirninal Case
Sheet 3 .-- Superviscd Release

 

DEFENDANT: VINCENT LEWIS DENNIS a/i</a “Vince Lewis Dennis”
CASE NUMBER: 3 : l 8ch l-OO l/MCR

SUPERVISED RELEASE

Upon release from imprisonment, you wili be on supervised release for a term of : 3 years as to Count One,

MANDATORY CONDITIONS

You must not commit another federal, state or local criine.

2. You must not unlawfully possess a controlled substance

3. You must redain from any unlawful use of a controlled substance You must submit to one drug test within 15 days of release from
imprisonment and at ieast two periodic drug tests thereafter, as determined by the court.

,__¢'

|:l 'l`he above drug testing condition is suspended, based on the court‘s determination that you

pose a low risk of future substance abuse. (check r'fapplicab!e)

4. You must cooperate in the collection of DNA as directed by the probation officer. (check yapplicable)

5. ' l:| Ycu must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § i690i, et seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense (clreck Jappiicab!e)

6. |:| You must participate in an approved program for domestic violence (check grapplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

§udgment_l’age 3 . of 7 v

 

NDFl. 2458 (Rev. ll/l o} Judgment in a Criminal Case
Shect 3A k Supervised Release

 

` Judgment-Page 4 of 7
DEFENDANT: VlNCENT LEWIS DENNIS afk/a “Vince Lewis Dennis”
CASE NUMBER: 3:lScr51-00l/MCR

 

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition

l. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of yourl
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
time ii‘ame. k

2. Af`ter initially reporting to the probation office, you will receive instructions from the court or the probation officer about bow and
when you must report_to the probation officer, and you must report to the probation officer as instructed

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
the court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

5. You must live at a place approved by the probation officer. lf you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain vicw.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so, lf you do not have full-time employment you must ny to find full-time employment, unless the probation officer excuses
you from doing so. lf you plan to change where you work or anything about your work (sucb as your position or your job
responsibilities), you must notify the probation officer at least 10 days befoie the change lf notifying the probation officer at least 10
days' in advance' ls not possible due to unanticipated circumstances you must notify the probation officer within 72 houls of
becoming aware of a change or expected change

8. 1 You must not communicate or interact with someone you know' ls engaged m ciiniinal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or 1nte1 act with that person without first getting the per mission of the
probation ofticer.

9. lf you are an ested or questioned by a law enforcement officer, you must notify the probation officer within '?2 hours.

10. You must not own, possess, 01 have access to a fi1earrn, ammunition, destructive device, or dangemus weapon (i. e ,anything that
was designed, o1 was modified for, the specific purpose of causing bodily 1nju1y or death to anothe1 poison such as nunchakus 01
tasers)

ll. You must not act or make any agreement with a law enforcement agency to act as a confidential human sou1 ce or informant without
first getting the pe1 mission of the court

12. lf the probation office1 determines that you pose a risk to another person (including an organization), the probation office1 may ,
requi1e you to notify the person about the risk and you must comply with that instl uction. The p1obat1on officer may contact the '
person and confirm that you have notified the person about the risk.

13. You must follow the instructions of the probation officer related lto the conditions of supervision

 

 

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see Oveivie\-sf ofProbatr`on and-Supervised
Release Conditions, available at: www.uscourts.gov. `

 

 

Defendant‘s Signature Date

NDFL 2453 (_Rcv. i 1/16) judgment in a Criminal Casc
$heet 39 _ Supervised Re|casc

_ §udgment-Pagc 5 of
DEFENDANT: VlNCENT LEWIS DENNIS a/k/a “Vince Lewis Dennis”
CASE NUMBER; 3;1`8¢1-51-001/1\`/1€11

SPECIAL CONDITIONS OF SUPERVISION

l. You will be evaluated for substance abuse as well as mental health and referred to treatment as
determined necessary through an evaluation process Treatment should include participation in a
Cognitive Behavior Therapy program You will be tested for the presence of illegal controlled
substances or alcohol at any time during the term of supervision

2. You Will submit your person, property, horne or vehicle to a search conducted by a United States
probation officer Failure to submit to a search may be grounds for revocation of release. You must
Warn any other occupants that the premises may be subject to searches pursuant to this condition An
officer may conduct a search pursuant to this condition only when reasonable suspicion exists that the
defendant has violated a condition of his supervision and that the areas to be searched contain evidence
of this violation Any search must be conducted at a reasonable time and in a reasonable manner

 

NDFL 245B (Rev. l l/lti) Judgment in a Criminal Case
Sheet 5 _ Criminal Monetary Penalties

 

Judgment- Pagc 6 of 7
DEPENDANT:` VINCENT LEWIS DENN[S a/k/a “Vince Lewis Dennis”

CASE NUMBER: 3 : l 8cr5 i-O()i/MCR

CRIMINAL MONETARY PENALTIES

'l`he defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

.IVTA Assessment*

Assessment _"” Fine Restitutioll
TO'{‘ALS $ 100,00 $ 0 - None $ 0 - Waived $ 0 - None -
l:l The determination of restitution is deferred until . An Amended Jndgment in a Crr`minal Case (AO 245C) will be entered

after such determination

I:I The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
lf the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 13 U.S.C. § 3664(i), all nonfederal victims must be paid

before the United States is paid.

Name of Payee Total Loss** Restitution ()rdered Priority or fercentage

TOTALS $ ' $

l:] Restitution amount ordered pursuant to plea agreement $

l:l The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to l8 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U._S.C. § 36i2(g).

l:l The court detetmined that the defendant does not have the ability to pay interest and it is ordered that:

|:l the interest requirementis waived for the [:l fine [:l restitution

|::| the interest requirement for the |:l fine l:l restitution is modified as follows:

* lustice for Victims of Trafficl<ing Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, llO, l lOA, and ll3A of`Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.

 

NDFL 245B (Rev. ll/l 6) Judgmcnt in a Criminal Case

Sheet 6 - Scheduie of Payments

 

DEFENDANT: VINCENT LEWlS DENNIS afl<fa “Vince Lewis Dennis”

Judgment~Page L“_ of 7

CASE'NUMBER: 3:1801'51-00l/MCR

SCHE})ULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A § Lump sum payment of$ 100.00 Special Monetary Assessment due immediately, balance due

1 l:l not later than , Gf‘

E in accordance with l:l C, l:l D, l::l E,or [:l F.helow; or

Payment to begin immediately (may be combined with m C, l:l D, or l:| F below); or

B |:l
C l:l Payment in equal (e.g., weekly, monthly, quarrerly) installments of $ over a period of
(eig., months oryea)~s), to commence (e.g., 30 01'60 days) after the date of this judgment; or
D [:l Payment in equal - (e.g., week.'y, irionrhi'y, quarrer!y) installments of $ _ over a period of
d l l ' ll - n (e.g.r, months dr'yecrrs), to Cdrrinielice n l - ' (e.g.,qj’r{) or 60 days) aftel'ureldase from imprisonment to a
term ol`Supervision; or
E l:l Payment during the term of supervised release will commence within (e.g., 30 011-60 days) after release from
imprisonment The court Will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or
- F l:l Speciai instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment Ail criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
inmate Financial Responsibility Program, are made to the clerk of the court.

'The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

13

loint and Several

Defendant and Co-Defendant Names and Case Numbers (rnch:ding defendant mim.beij, Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

El The defendant shall pay the cost of prosecution
[:l The defendant shall pay the following court cost(s):

§ 'i`he defendant shall forfeit the defendant’s interest in the following property to the United States:
See Preliminary Order of Forfeiturc entered on .}anuary 4, 2019 (doc. #59).

Payments shall be applied in th`e following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principai, (5) fine

interest, (6) community restitution, ('F) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

 

 

